FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NAZARIO NOLASCO-ALONZO, AKA                      No. 14-70363
Nazaro Nolasco,
                                                 Agency No. A077-199-957
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Nazario Nolasco-Alonzo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings on the basis of ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Nolasco-Alonzo’s motion to

reopen alleging ineffective assistance of counsel, where Nolasco-Alonzo did not

comply with the procedural requirements set forth in Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), and the ineffective assistance he alleges is not plain on the

face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

      Because the BIA’s determination that Nolasco-Alonzo failed to comply with

the threshold requirements to bring an ineffective assistance of counsel claim is

dispositive, we need not reach his contentions regarding his underlying conviction.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule

courts and agencies are not required to make findings on issues the decision of

which is unnecessary to the results they reach.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70363